DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pages 2-3 and 10, filed 10/11/2022, with respect to the specification have been fully considered and are persuasive.  The objection of 7/18/2022 has been withdrawn. 
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Independent claims 1, 15, and 21 have been amended in a similar matter. Accordingly, the response to argument presented hereafter in regards to claim 1 apply to claims 15 and 21 for similar reasons.
On pages 11-12 of Applicant’s arguments, it is argued that the cited references do not teach or suggest determining the angle of incidence for each of multiple segments of a build part. However, Levine describes an additive manufacturing method of controlling the angle of incidence of an energy beam to various points on the surface to on a material bed (Levine, pars. 17-18, 21).  To control the angle of incidence of an energy beam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the angle of incidence would have to be determined at each of the various points (i.e., a value must be determined, indirectly or directly, to specifically control said value).  
It is further argued on page 12 of Applicant’s arguments that Levine and Buller do not describe determine or consider a vector that is normal to the skin surface 221. Rather, it is argued that Levine describes “determin[ing] a first angle θ between a beam and an axis or line normal to the build plate (e.g., a vertical axis/line”, and a second angle φ between a skin surface and the axis/line normal to the build plate.” It is further argued that, in contrast, the angles of incidence in claim 1 are “defined between ‘a beam line extending from a source of focused energy beams and a surface normal vector of a respective skin of the corresponding segment proximate to the beam line’”. 
It is noted that the term “skin” is not defined in the claims and the specification does not provide a clear meaning for what is meant by the term.  Specifically, par. 25 of the specification recites that the “skin used to determine the angle of incidence is defined by edges of the layers that may have been most recently deposited” and provides that the “skin” is distinct from the side surfaces, while par. 43 recites that the skin may represent the side surface or edge of one or more layers of the respective coupon immediately below the surface layer 216 and proximate to the beam line 210. Thus, the first definition excludes the side surfaces and broadly defines the skin as being defined by edges of the layers that have been most recently deposited. A second definition provides that the term “skin” represents the side surfaces of the segment or the edge of one or more layers of the coupon immediately below the surface layer (i.e., the top most layer currently deposited).
Even if the second definition to include side surfaces (e.g., the upskin and downskin) under the term “skin” is accepted, which it is not, the term does not explicitly preclude any other surface that is defined by edges from being considered “skins”. Thus, the term “skin” refers to the most recently deposited layer defined by (i.e., within) the edges (e.g., the top surface) from a broadest reasonable interpretation of the claims and specification as allowed by MPEP 2111 due to it being defined by edges of the layer that has been most recently deposited. Such a layer is parallel to and shares a normal with the powder bed. Accordingly, Levine describes an angle of incidence between a beam line extending from a source of focused energy beams and a surface normal vector of a respective skin of the corresponding segment proximate to the beam line. 
It is argued that Buller does not remedy the shortcomings of Levine (Applicant’s arguments, page 12). It is admitted that Buller does not explicitly describe directing focused energy beams from a first orientation relative to the build part to form a first segment of the segments of the build part in response to determining that the angle of incidence defined by the beam line extending from the first orientation towards the first segment of the build part is acute. However, Buller provides that the forming process considers a forming parameter that can comprise an angle of the at least one (e.g., surface) portion of the 3D object, where the angle may be with respect to a direction of layerwise object formation (Buller, par. 99). Knowing the angle with respect to a direction of the object formation provides the system/user with the relevant information necessary to determine the angle between the normal of the side surface portion of the 3D object at a given point/layer and the energy source. As previously provided on pages 4-5 of the Office Action dated 7/18/2022 with respect to claim 4, Levine does describe directing an energy beam with an angle of incidence that is acute. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levine in view of Buller to have a forming process that considers an angle with respect to the direction of the object formation, and therefore a forming process that considers the angle of incidence between the energy source or the galvo scanner of the laser system and a normal of the angle with respect to the direction of the object formation.
On page 12 of Applicant’s arguments, it is further argued that the cited references do not teach or suggest “controlling an additive manufacturing instrument to direct focused energy beams from a first orientation relative to relative to a build part to form a first segment of the build part in response to determining that an angle of incidence defined by the beam line extending from the first orientation towards the first segment of the build part is acute.” It is argued that Levine teaches “positioning a galvo scanner relative to a powder bed and build part such that the laser beam is ideally colinear with the skin surface 221 of the part (see paragraphs 22 and 23 and Figure 2).” It is argued that, in contrast, “[t]he angle of incidence as defined in claim 1 is between the beam and the surface normal vector of the down-skin surface 221. In this ideal or preferred orientation, the angle of incidence would be 90 degrees (e.g., the angle between the beam 246 and the vector normal to the surface 221 would be a right angle). The 90 degree angle is not acute.”
While an ideal or preferred orientation can have an angle of incidence of 90°, Levine does describe directing the energy beam to have an angle of incidence that is within 45° of normal where the use of an angle less than 90° is used based on the particular build material used and/or the particular application (Levine, par. 18). Moreover, as noted on pages 4-5 of the Office Action dated 7/18/2022 with respect to claim 4, which has been substantially incorporated into amended claim 1, Levine describes the first energy beam having an angle ΘL1 with an angle of incidence between 90 degrees and 270 degrees, with a preferred range of 135 degrees to 225 degrees, when measured from a point above the galvo scanners 232 that is perpendicular to the build platform 214 (Levine, par. [0021]; Fig. 2 – annotated Fig. 2 below includes the range of the angle of incidence as measured in Levine).  The coverage area of the first energy beam is the entire build platform. Levine describes measuring the angle of incidence starting from a position perpendicular to the laser beam source  (Levine, Fig. 2). The point of reference of Levine in determining the angle of incidence (i.e., what point about the source is 0°) is merely a design choice. Similarly, the point of reference of the instant application is merely a design choice. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to determine the angle of incidence from anywhere within a circle around the source. In Fig. 2 of Levine, the second galvo scanner 242 has an angle of incidence that is acute with respect to the normal 271 when determining the angle of incidence from the same point of reference as the instant application. Thus, Levine does describe directing an energy beam with an angle of incidence that is acute. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Pub. No. 2019/0358736 A1) in view of Buller (U.S. Pub. No. 2020/0139631 A1).
In regards to claim 1, Levine describes an additive manufacturing system (Levine, par. [0022]) comprising: the one or more geometrical characteristics including an angle of incidence between a beam line extending from a source of focused energy beams and a surface normal vector of a respective skin of the corresponding segment proximate to the beam line (Levine, pars. [0023] and [0026]; Fig. 3 – an object that has an overhanging edge that includes an angle Φ defined as tangent to the surface that varies as the object is built up within the powder bed), wherein the one or more processors are configured to control the additive manufacturing instrument, based at least on the angles of incidence (Levine, pars. 17-18 and 21 – Levine describes an additive manufacturing method that controls the laser angle of incidence), to direct focused energy beams from a first orientation relative to the build part to form a first segment of the segments of the build part in response to determining that the angle of incidence defined by the beam line extending from the first orientation towards the first segment of the build part is acute  (Levine, pars. [0004], [0005], [0010], [0018], [0021], and [0027]; Fig. 2), the one or more processors configured to control the additive manufacturing instrument to direct focused energy beams from a second orientation relative to the build part to form a second segment of the segments of the build part (Levine, pars. [0004], [0010], [0021]-[0022], and [0025] – energy beam is controlled by a computer system and uses galvo scanners, or deflector coils, to direct the energy beams to the desired locations at varying angles).
Levine does not explicitly describe one or more processors configured to determine one or more geometrical characteristics of each of multiple segments of a build part at a candidate position relative to an additive manufacturing instrument.  Rather, Levine provides that generally in additive manufacturing processes, a freestanding object can be fabricated from a computer aided design model.  Buller describes using processors to generate, modify, analysis, and/or optimize a 3D object (i.e., fabricating a computer aided design model) that can be used can be used in an additive manufacturing process (Buller, pars. [0003], [0013], [0021], [0074], [0097], and [0100]-[0101]).  Accordingly, it would have been well known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levine in view of Buller to fabricate a 3D object prior to controlling the additive manufacturing builds using laser angle of incidence.  The motivation to use a computer aided design model is to provide the additive manufacturing apparatus with the necessary instructions and data (i.e., geometric data) needed to manufacture 3D objects. 
On pages 11-12 of Applicant’s arguments, it is argued that the cited references do not teach or suggest determining the angle of incidence for each of multiple segments of a build part. However, Levine describes an additive manufacturing method of controlling the angle of incidence of an energy beam to various points on the surface to on a material bed (Levine, pars. 17-18, 21).  To control the angle of incidence of an energy beam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the angle of incidence would have to be determined at each of the various points (i.e., a value must be determined, indirectly or directly, to specifically control said value).  
It is further argued on page 12 of Applicant’s arguments that Levine and Buller do not describe determine or consider a vector that is normal to the skin surface 221. Rather, it is argued that Levine describes “determin[ing] a first angle θ between a beam and an axis or line normal to the build plate (e.g., a vertical axis/line”, and a second angle φ between a skin surface and the axis/line normal to the build plate.” It is further argued that, in contrast, the angles of incidence in claim 1 are “defined between ‘a beam line extending from a source of focused energy beams and a surface normal vector of a respective skin of the corresponding segment proximate to the beam line’”. 
It is noted that the term “skin” is not defined in the claims and the specification does not provide a clear meaning for what is meant by the term.  Specifically, par. 25 of the specification recites that the “skin used to determine the angle of incidence is defined by edges of the layers that may have been most recently deposited” and provides that the “skin” is distinct from the side surfaces, while par. 43 recites that the skin may represent the side surface or edge of one or more layers of the respective coupon immediately below the surface layer 216 and proximate to the beam line 210. Thus, the first definition excludes the side surfaces and broadly defines the skin as being defined by edges of the layers that have been most recently deposited. A second definition provides that the term “skin” represents the side surfaces of the segment or the edge of one or more layers of the coupon immediately below the surface layer (i.e., the top most layer currently deposited).
Even if the second definition to include side surfaces (e.g., the upskin and downskin) under the term “skin” is accepted, which it is not, the term does not explicitly preclude any other surface that is defined by edges from being considered “skins”. Thus, the term “skin” refers to the most recently deposited layer defined by (i.e., within) the edges (e.g., the top surface) from a broadest reasonable interpretation of the claims and specification as allowed by MPEP 2111 due to it being defined by edges of the layer that has been most recently deposited. Such a layer is parallel to and shares a normal with the powder bed. Accordingly, Levine describes an angle of incidence between a beam line extending from a source of focused energy beams and a surface normal vector of a respective skin of the corresponding segment proximate to the beam line. It is argued that Buller does not remedy the shortcomings of Levine (Applicant’s arguments, page 12). It is admitted that Buller does not explicitly describe directing focused energy beams from a first orientation relative to the build part to form a first segment of the segments of the build part in response to determining that the angle of incidence defined by the beam line extending from the first orientation towards the first segment of the build part is acute. However, Buller provides that the forming process considers a forming parameter that can comprise an angle of the at least one (e.g., surface) portion of the 3D object, where the angle may be with respect to a direction of layerwise object formation (Buller, par. 99). Knowing the angle with respect to a direction of the object formation provides the system/user with the relevant information necessary to determine the angle between the normal of the side surface portion of the 3D object at a given point/layer and the energy source. As previously provided on pages 4-5 of the Office Action dated 7/18/2022 with respect to claim 4, Levine does describe directing an energy beam with an angle of incidence that is acute. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levine in view of Buller to have a forming process that considers an angle with respect to the direction of the object formation, and therefore a forming process that considers the angle of incidence between the energy source or the galvo scanner of the laser system and a normal of the angle with respect to the direction of the object formation.
On page 12 of Applicant’s arguments, it is further argued that the cited references do not teach or suggest “controlling an additive manufacturing instrument to direct focused energy beams from a first orientation relative to relative to a build part to form a first segment of the build part in response to determining that an angle of incidence defined by the beam line extending from the first orientation towards the first segment of the build part is acute.” It is argued that Levine teaches “positioning a galvo scanner relative to a powder bed and build part such that the laser beam is ideally colinear with the skin surface 221 of the part (see paragraphs 22 and 23 and Figure 2).” It is argued that, in contrast, “[t]he angle of incidence as defined in claim 1 is between the beam and the surface normal vector of the down-skin surface 221. In this ideal or preferred orientation, the angle of incidence would be 90 degrees (e.g., the angle between the beam 246 and the vector normal to the surface 221 would be a right angle). The 90 degree angle is not acute.”
While an ideal or preferred orientation can have an angle of incidence of 90°, Levine does describe directing the energy beam to have an angle of incidence that is within 45° of normal where the use of an angle less than 90° is used based on the particular build material used and/or the particular application (Levine, par. 18). Moreover, as noted on pages 4-5 of the Office Action dated 7/18/2022 with respect to claim 4, which has been substantially incorporated into amended claim 1, Levine describes the first energy beam having an angle ΘL1 with an angle of incidence between 90 degrees and 270 degrees, with a preferred range of 135 degrees to 225 degrees, when measured from a point above the galvo scanners 232 that is perpendicular to the build platform 214 (Levine, par. [0021]; Fig. 2 – annotated Fig. 2 below includes the range of the angle of incidence as measured in Levine).  The coverage area of the first energy beam is the entire build platform. Levine describes measuring the angle of incidence starting from a position perpendicular to the laser beam source  (Levine, Fig. 2). The point of reference of Levine in determining the angle of incidence (i.e., what point about the source is 0°) is merely a design choice. Similarly, the point of reference of the instant application is merely a design choice. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to determine the angle of incidence from anywhere within a circle around the source. In Fig. 2 of Levine, the second galvo scanner 242 has an angle of incidence that is acute with respect to the normal 271 when determining the angle of incidence from the same point of reference as the instant application. Thus, Levine does describe directing an energy beam with an angle of incidence that is acute. 

    PNG
    media_image1.png
    412
    636
    media_image1.png
    Greyscale

Annotated Figure 2
In regards to claim 2, Levine does not describe the additive manufacturing system of claim 2.  However, Buller describes wherein the one or more processors are configured to generate a build plan based on the one or more geometrical characteristics, wherein the build plan designates operations to be performed by the additive manufacturing instrument to form the build part (Buller, pars. [0003], [0013], [0021], [0074], [0097], and [0100]-[0101]).  For similar reasons as provided with respect to claim 1, it would have been well known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levine in view of Buller to use processors to generate instructions to build a 3D model.  The motivation to use a computer aided design model is to provide the additive manufacturing apparatus with the necessary instructions and data (i.e., geometric data) needed to manufacture 3D objects.
In regards to claim 3, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors control the additive manufacturing instrument to direct the focused energy beams from the first orientation to form the first segment in response to determining that the angle of incidence defined by the beam line extending from the first orientation towards the first segment of the build part is less than the angle of incidence defined by a beam line extending from the second orientation towards the first segment of the build part (Levine, par. [0004], [0010], and [0021]-[0022] – a computer system is used to control energy beams using galvo scanners to direct the beams at different angles which varies as the object is built).
In regards to claim 5, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors control the additive manufacturing instrument to direct the focused energy beams from the second orientation to form the second segment of the build part in response to determining that the angle of incidence defined by the beam line extending from the second orientation towards the second segment of the build part is acute (Levine, pars. [0004], [0005], [0010], [0018], [0021], and [0027]; Fig. 2).  Levine describes the angle ΘL2 as having an angle of incidence between 180 degrees and 270 degrees when measured from a point above the galvo scanners 242 that is perpendicular to the build platform 214 (Levine, par. [0022]; Fig. 2).  The coverage area of the second energy beam is the entire build platform.  Accordingly, Levine can direct the second energy beam at the build material on the build platform at an acute angle measured from the normal of a surface based on the computer aided design model.
In regards to claim 6, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to control the additive manufacturing instrument to direct the focused energy beams from a first source location to the first segment of the build part and to direct the focused energy beams from a second source location to the second segment of the build part (Levine, par. [0025] – the apparatus may contain a second energy source from which the second galvo scanner receives and directs an energy beam).  However, Levine does not explicitly describe the first and second source locations being spaced apart from each other relative to the additive manufacturing instrument.  Buller describes an additive manufacturing apparatus that implements two energy sources 121 and 122 that each emit an energy beam towards different portions of the pre-transformed material to form a transformed material (Buller, pars. [0094] and [0113]; Fig. 1).  Both Levine and Buller are directed towards additive manufacturing apparatuses that can act on material (i.e., melt material with a laser beam) at multiple locations.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levine in view of Buller to include a second energy source to emit a second energy beam.  The motivation to do so is to increase control over the beam characteristics (i.e., allowing each beam to have different characteristics such as power) at each of the locations being acted upon to have improved control over the build.
In regards to claim 7, Levine does not explicitly describe the additive manufacturing system of claim 6, wherein the first and second source locations are disposed at opposite corners or opposite sides of the additive manufacturing instrument.  However, Buller describes an additive manufacturing apparatus that has two energy sources that are located opposite one another (Buller, Fig. 1).  For similar reasons provided with respect to claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two energy sources located at different locations with respect to the build area.
In regards to claim 8, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to control the additive manufacturing instrument to form the first segment of the build part by controlling a first beam emitter to emit the focused energy beams from the first orientation towards the first segment, and wherein the one or more processors are configured to control the additive manufacturing instrument to form the second segment of the build part by controlling a second beam emitter to emit the focused energy beams from the second orientation towards the second segment (Levine, pars. [0004] and [0010] – a computer system is used to control an energy beam using galvo scanners to direct the energy beams to at least two fused regions on or over a build plate).
In regards to claim 9, Levine describes the additive manufacturing system of claim 8, wherein a coverage area of the first beam emitter along the additive manufacturing instrument overlaps a coverage area of the second beam emitter (Levine, pars. [0021]-[0022]; Fig. 2 - angle of incidence of the first energy beam is between 0 degrees and 270 degrees, and the angle of incidence of the second energy beam is between 180 degrees and 270 degrees. The coverage area of the each of the energy beams is the entire build platform).
In regards to claim 10, Levine describes the additive manufacturing system of claim 1, wherein the additive manufacturing instrument includes a beam emitter (Levine, source 120 and 220).  However, Levine does not describe an actuator, wherein the actuator is configured to move the beam emitter relative to the build part between a first source location and a second source location, and wherein the one or more processors are configured to control the actuator to position the beam emitter at the first source location for emitting the focused energy beams to form the first segment of the build part and to position the beam emitter at the second source location for emitting the focused energy beams to form the second segment of the build part. 
Levine describes directing energy beams using galvo scanners to move mirrors that change the redirect of the energy beams or deflector coils to modulate the energy beams (Levine, pars. [0004] and [0025]).  Levine further provide that some configurations of additive manufacturing use a stationary stage with a moving laser beam (Levine, par. [0006] citing to U.S. Pat. No. 6,144,008 B).  Buller provides that the energy source can be movable such that it can translate across the top surface of the material bed during the printing process using a guidance system (Buller, par. [0086]).  Both Levine and Buller are directed towards additive manufacturing apparatuses that can act on material (i.e., melt material with a laser beam).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levine in view of Buller to use an actuator to move the laser source between two locations and to control the actuator using processors.  The motivation to do so is to fully utilize the surface area of larger powder bed systems with an improved means of irradiating the powder beds at points laterally distance from the energy source.
In regards to claim 11, Levine does not describe additive manufacturing system of claim 10, wherein the beam emitter is movable along a track, and the track is moveable relative to a platform of the additive manufacturing instrument.  It would be obvious and an optimization to move the beam emitter along a track.  The motivation to do so is to improve control over the movement of the beam emitter by using a track to limit the motion thereby making movement calculations easier to generate (i.e., by limiting the range of possible movements to along the track).  It would also be obvious and an optimization to have a track that is movable relative to a platform.  The motivation to do so is to improve the usability of the system using additional degrees of movement that allow the beam emitter to be directed at more areas of the platform and at different angles.
In regards to claim 12, Levine does not describe the additive manufacturing system of claim 10, wherein the beam emitter is movable along a track, and the track is linear.  It is obvious and well known in the art to move an object along linear tracks (e.g., railroad or dolly tracks are often arranged along a straight line).  Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), the notice of facts beyond the record which may be taken by the examiner must be "capable of such instant and unquestionable demonstration as to defy dispute" (citing In re Knapp Monarch Co., 296 F.2d 230, 132 USPQ 6 (CCPA 1961)).
In regards to claim 13, Levine does not describe the additive manufacturing system of claim 10, wherein the beam emitter is movable along a track, and the track is curved.  It is obvious and well known in the art to move an object along linear tracks (e.g., railroad or dolly tracks are often curved).  Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), the notice of facts beyond the record which may be taken by the examiner must be "capable of such instant and unquestionable demonstration as to defy dispute" (citing In re Knapp Monarch Co., 296 F.2d 230, 132 USPQ 6 (CCPA 1961)).
In regards to claim 14, Levine describes the additive manufacturing system of claim 10, wherein the beam emitter is a first beam emitter and the additive manufacturing instrument further includes a second beam emitter (Levine, par. [0025]).  Levine does not describe wherein the one or more processors are configured to control the second beam emitter to emit focused energy beams from a third source location, spaced apart from the first and second source locations relative to the, to form a third segment of the build part.  However, it would have been obvious and mere optimization to add a second beam emitter at a third source location.  The motivation to do so is to add additional energy sources to more quickly melt the source material at desired locations and thereby reducing the total time needed to complete the build.
Claims 15 and 21 recite similar subject matter as claim 1 and are rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 17 recites similar subject matter as claim 5 and is rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 18 recites similar subject matter as claim 3 and is rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 19 recites similar subject matter as claim 10 and is rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 20 recites similar subject matter as claim 8 and is rejected as being obvious in view of Levine and Buller for similar reasons.
In regards to claim 22, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to control the additive manufacturing instrument to direct the focused energy beams from the first orientation to form the first segment in response to determining that the angle of incidence defined by the beam line extending from the first orientation towards the first segment is (i) acute (Levine, pars. 17-18 and 21). 
However, Levine does not describe controlling the additive manufacturing instrument in response to determining that the angle of incidence defined by the beam line extending from the first orientation towards the first segment is (i) acute and (ii) less than a second angle of incidence defined by the beam line extending from the second orientation towards the first segment. 
Buller describes a system for generating a forming process that considers the surface finish of a 3D object (Buller, par. 104). Buller further describes an optimization of the forming process (e.g., modification to the forming instructions) that considers fidelity of the object(s) (e.g., considering heat dissipation) (Buller, par. 117). However, Buller does not explicitly describe accounting for how much energy is absorbed/reflected when optimizing the forming process such that one angle of incidence is selected over another.
Par. 61 of the specification provides that using a lower angle of incidence “may cause less energy to be directed away from the surface layer into the surrounding powder bed, thereby improving surface quality relative to emitting laser beams from the other beam source location.” It is well-known in the art that having a lower angle of incidence can cause less energy to be reflected away based on the Fresnel equations for reflection and transmission (i.e., how much energy, and thereby heat, is transmitted into the material to be melted) (see RP Photonics Encyclopedia). It is also known in the art that the how the material is heated affects the surface quality and uniformity in additive manufacturing (see specification, par. 50).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levine in view of Buller to optimize the forming process to account for the surface finish by considering and controlling the amount of heat is actually absorbed by, and subsequently lost through dissipation, the material to be melted. The motivation to do so is provide a uniform surface finish. It is further noted that the modification would have been an obvious optimization to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the energy lost to reflection. The motivation to do so is to reduce system requirements (e.g., do not need to use as powerful of a laser when the system is optimized to minimize energy lost to reflection) and overall production losses (e.g., energy wasted by reflection).
Claim 23 recites similar subject matter as claim 22 and is rejected as being obvious in view of Levine and Buller for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 6,144,008 A describes a laser beam that is moved and/or rotated.  US 2021/0114111 A1 describes a computer-assisted method for generating a control data set for an additive layer manufacturing device. EP 3782802 A1 describes a method of imposing quality requirements on a 3D model to be built by an additive manufacturing apparatus that calculates each surface segment, including support structures, with a consideration of the normal vector of the surface segment.  EP 3736108 A1 describes using a reference plane found using a normal vector of a surface for calculating the print paths for layers of an additive manufacturing device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792